GEORGIA M. PESTANA                       THE CITY OF NEW YORK                     ZACHARY KALMBACH
Acting Corporation Counsel                                                      Assistant Corporation Counsel
                                     LAW DEPARTMENT                                     phone: (212) 356-2322
                                                                                           fax: (212) 356-3509
                                            100 CHURCH STREET                          zkalmbac@law.nyc.gov
                                           NEW YORK, N.Y. 10007

                                                                  October 18, 2019

 VIA ECF
 Honorable Ronnie Abrams
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007

           Re:        Zahmeil Washington-Steele v. City of New York, et al.
                      18 Civ. 7431 (RA)

 Your Honor:

         I am the attorney assigned to represent defendants City of New York and Det. Paul Scott
 in the above-referenced matter. Defendants write to respectfully request that the Court: (1) deny
 plaintiff’s motion for oral argument; and (2) treat defendants’ motion to dismiss as unopposed,
 deem plaintiff’s claims as abandoned, and grant defendants’ motion to dismiss in its entirety.

         By way of background, plaintiff alleges claims for, inter alia, false arrest and malicious
 prosecution arising from his October 3, 2017 arrest for attempted murder in the second degree,
 robbery in the first degree, and criminal possession of a weapon in the fourth degree (ECF No.
 2). Plaintiff was convicted of attempted murder in the first degree and robbery in the first degree
 on May 23, 2019. Defendants filed a pre-motion letter in anticipation of their motion to dismiss
 the Complaint in this action on May 31, 2019 (ECF No. 18). On June 3, 2019, the Court ordered
 that the following schedule would apply to defendants’ motion: (1) defendants’ motion would be
 due July 5, 2019; (2) plaintiff’s opposition would be due August 5, 2019; and (3) defendants’
 reply, if any, would be due August 19, 2019 (ECF No. 19). On July 5, 2019, defendants filed
 and served their motion papers (ECF Nos. 20-22). Because plaintiff failed to timely respond to
 defendants’ motion, defendants filed a letter on August 19, 2019 requesting that the Court deem
 plaintiff’s claims abandoned and dismiss the Complaint in its entirety (ECF No. 23). On
 September 4, 2019, the Court extended plaintiff’s time to oppose defendants’ motion to dismiss
 the Complaint to October 4, 2019 (ECF No. 29).

        Plaintiff again failed to timely oppose defendants’ motion to dismiss the Complaint.
 Rather, on September 20, 2019, plaintiff filed a letter, dated September 13, 2019, requesting that
the Court schedule a conference for oral argument (ECF No. 30). Plaintiff requests oral
argument in order to “bring forth [documents] to support [his] allegations.” (Id.). Plaintiff does
not specify which documents he intends to “bring forth,” how such documents would have any
bearing on defendants’ motion to dismiss the Complaint, or why he could not have “[brought]
forth” such documents without oral argument. As defendants explained in their motion to
dismiss, this is a straightforward case of false arrest and malicious prosecution claims being
barred by an underlying conviction (ECF No. 22). As such, there is no need for oral argument,
and plaintiff’s request should be denied.

         Additionally, plaintiff has failed to meaningfully oppose defendants’ motion to dismiss
the Complaint. In his request for oral argument, plaintiff only vaguely references any of
defendants’ arguments, stating that (1) he is challenging the validity of his prosecution, not his
arrest; 1 and (2) he did not timely bring state law claims because he did not possess certain
unidentified documents (ECF No. 30). Neither of these assertions meaningfully opposes
defendants’ arguments set forth in their motion to dismiss the Complaint.

        Plaintiff’s first assertion has no bearing on any of defendants’ arguments regarding
plaintiff’s false arrest and malicious prosecution claims. With regard to plaintiff’s second
assertion, plaintiff has failed to offer any explanation why he could not have timely brought state
law claims without possessing the unidentified documents to which he refers. As such, plaintiff
has failed to meaningfully oppose defendants’ motion to dismiss, and, for the reasons set forth in
defendants’ August 19, 2019 letter, plaintiff’s claims should be dismissed as abandoned.

         Moreover, the Court should grant defendants’ motion to dismiss on the merits because
the Complaint fails to state a claim upon which relief may be granted. As defendants explained
in their motion to dismiss, plaintiff’s conviction bars this action, any claim for municipal liability
fails, and any state law claims are time-barred.

       For the foregoing reasons, defendants respectfully request that the Court grant their
motion to dismiss the Complaint in its entirety and enter judgment in their favor.

         Defendants thank the Court for its consideration herein.

                                                                           Respectfully submitted,

                                                                           /s/
                                                                           Zachary Kalmbach
                                                                           Assistant Corporation Counsel
                                                                           Special Federal Litigation Division




1
 As plaintiff admits that he is not challenging the validity of his arrest, the Court should dismiss his false arrest
claim.


                                                          -2-
cc:   Via Regular Mail
      Zahmeil Washington-Steele
      DIN No. 19A2572
      Clinton Correctional Facility
      1156 Cook Street
      Dannemora, New York 12929




                                      -3-
